In an action to recover damages for conspiracy, fraud, and breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Kings County (Williams, J.), entered June 20, 1989, which granted the defendants’ motion to dismiss the complaint and denied his cross motion to reargue the motion resulting in an order dated November 1, 1988.
Ordered that the appeal from so much of the order entered June 20, 1989, as denied reargument is dismissed, as no appeal lies from that portion of the order; and it is further,
Ordered that so much of the order entered June 20, 1989, as granted the defendant’s motion to dismiss the complaint is affirmed for reasons stated by Justice Williams at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
Thompson, J. P., Lawrence, Harwood and O’Brien, JJ., concur.